                                   Law Offices of
                                 Daniel A. Hochheiser
                                      Attorney At Law
                                 2 Overhill Road, Suite 400
                                 Scarsdale, New York 10583
                                    dah@hochheiser.com
                                       (646) 863-4246
 June 30, 2021

 Via ECF and E-MAIL
 Hon. Katherine Polk Failla
 United States District Judge
 Southern District of New York
                                                          MEMO ENDORSED
 40 Foley Square
 New York, New York 10007

 Re:     U.S. v. Robert Bell, 16 CR 210 (KPF)
         Request for Nunc Pro Tunc Order and reappointment of CJA counsel

 Your Honor:

        Since April 21, 2017, I have represented Mr. Bell in three separate Violation of
 Supervised Release (VOSR) Proceedings before Your Honor.

         In order to submit a voucher in connection with the third VOSR proceeding triggered by
 violation reports dated November 12, 2019 and amended May 11, 2021, I ask Your Honor to re-
 appoint me as CJA counsel to Mr. Bell nunc pro tunc to November 11, 2019 when I first began
 work on this third VOSR matter.


                                                p       y submitted,
                                             Respectfully



                                                i l A.
                                             Daniel A Hochheiser
                                                         hh i

Application GRANTED. Mr. Hochheiser is re-appointed as CJA counsel
to Mr. Bell nunc pro tunc to November 11, 2019.



Dated:    June 30, 2021
          New York, New York

                                                                                              1
